Citation Nr: 1539775	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

With respect to his claim for PTSD, precedent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized this claim to the broader issue of entitlement to service connection for an acquired psychiatric disorder, not only including PTSD, but also major depressive disorder.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in March 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing in June 2011.  However, he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2015). 

The Board remanded this case in July 2012 and May 2014 for further development.  The case has been returned to the Board.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in order to obtain a VA addendum opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder.  In August 2014, the Veteran was afforded an initial PTSD Disability Benefits Questionnaire (DBQ).  After physical examination testing and review of the electronic file, the examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria and he does not have any other mental disorder that conforms to the DSM-5 criteria.  

A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125 (2015).  Although VA issued an interim final rule in August 2014 related to transitioning to the DSM-5, the interim rule does not apply to claims that have been certified to the Board (such interim rule was adopted as a final rule on March 19, 2015).  Therefore, a remand is warranted for a supplemental opinion to determine how, if at all, the examiner's opinion would change based upon consideration under the DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's electronic file to the examiner who provided the August 2014 examination.  If that examiner is no longer available, provide the Veteran's electronic file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

The examiner must answer the following questions:
Does the Veteran currently meet the DSM-IV criteria for a diagnosis of PTSD?

Does the Veteran currently meet the DSM-IV criteria for an acquired psychiatric disorder, other than PTSD?

If the Veteran is diagnosed with PTSD in conformance with the DSM-IV, the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current PTSD is etiologically related to his active duty service, including as a result of reported stressors or a fear of hostile military or terrorist activity, as a grader operator?

If the Veteran is diagnosed with an acquired psychiatric disorder, other than PTSD, in conformance with the DSM-IV, the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's acquired psychiatric disorder is etiologically related to his active duty service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




